DETAILED ACTION
The following is a first action on the merits of application serial no. 16/630932 filed 1/14/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 1/14/20 and 4/6/20 have been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
“in-put” on line 6 should be corrected and the legal phraseology “said” should be deleted on line 6.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 19, 26 and 29 are objected to because of the following informalities:  
-In claim 19, “mount-ed” should be corrected on line 3. 
 -In claim 26, “out-put” should be corrected on line 3.
-In claim 29, “mount-ed” should be corrected on line 3.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	-Claim 16 recites the limitation “…..the idler gears can be coupled to the shafts by means of gear shifting elements” on line 7.
	-Claim 20 recites the limitation “….the electric motor side wheel plane can be coupled to the electric motor side input shaft by means of an assigned gear shifting element…….” on lines 2-3.

This application includes one or more claim limitations that use the word “means,” along with a generic placeholder and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
-“…..the idler gears can be coupled to the shafts (function) by means of gear shifting elements (generic placeholder)” on line 7 in claim 16.
(function) by means of an assigned gear shifting element (generic placeholder)…….” on lines 2-3 in claim 20.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
-Claim 16 recites the limitation "the force output shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 16 recites the limitation "the cooperating electric motor side input shaft" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 18 recites the limitation “…..the electric motor side shifting element can be shifted from its neutral position either into its first shifting position on both sides in the axial direction or opposite thereto into its second shifting position.”  It is unclear as to how the element can shift from neutral to the first position on both sides in axial direction if the opposite second shift side is also recited. The limitation seems to be suggesting that the first position has two shifting sides and is therefore indefinite based on the disclosure as filed.
-Claim 21 recites the limitation "the intermediate position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 21 recites the limitation “the first sub transmission is spaced apart axially from the dual clutch, and/or in that the electric motor side input shaft is a solid shaft……” the use of the term “or” makes the scope of coverage unclear and indefinite due to all embodiments disclosed having the electric motor side input shaft as only a solid shaft.
-Claim 23 recites the limitation “….and/or in that all wheel planes are arranged axially behind one another in the dual clutch transmission…..”, the use of the term “or” makes the scope of coverage unclear and indefinite due to all embodiments disclosed 
-Claim 24 recites the limitation "its electromotive shaft" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 26 recites the limitation “…..and/or in that a gear wheel of the intermediate gear is arranged on the electromotive shaft in a rotationally fixed manner.”,  the use of the term “or” makes the scope of coverage unclear and indefinite due to all embodiments disclosed only having the gear wheel as fixed to the electromotive shaft and not in any selective form.
-Claim 26 recites the limitation "the end piece" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “The end piece” is introduced in claim 22, not claims 24 and 16 from which claim 26 depends from.
-Claim 28 recites the limitation "the drive side gear wheel" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 30 recites the limitation "the output side gear wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
-Claim 31 recites the limitation “…..the electric motor side shifting element can be shifted from its neutral position either into its first shifting position on both sides in the axial direction or opposite thereto into its second shifting position.”  It is unclear as to how the element can shift from neutral to the first position on both sides in axial direction if the opposite second shift side is also recited. The limitation seems to be suggesting that the first position has two shifting sides and is therefore indefinite based on the disclosure as filed.
s 32-35 recites the limitation "the intermediate position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
-Claims 32-35 recites the limitation “the first sub transmission is spaced apart axially from the dual clutch, and/or in that the electric motor side input shaft is a solid shaft……” the use of the term “or” makes the scope of coverage unclear and indefinite due to all embodiments disclosed having the electric motor side input shaft as only a solid shaft.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 21, 23, 24 and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huh et al 20160082822. Note: the use of the term “or” suggest that not all limitations in the claim need be met.
As to claim 16, Huh discloses a hybrid drivetrain for a hybrid-drive vehicle, comprising: an electric motor (MG) and an internal combustion engine (ENG), the force 
As to claim 17, wherein the intermediate gear has a gear set separate from all the gear stages, particularly a planetary gear stage and/or a spur gear stage (EVOG/EVIG).
As to claim 18, wherein the electric-motor-side shifting element is arranged on the electric-motor-side input shaft, and in that the electric- motor-side shifting element can be shifted from its neutral position either into its first shifting position on both sides 
As to claim 21, wherein the first sub-transmission ([0032]) and the second sub-transmission ([0033]) are arranged next to one another in the axial direction and in that, when the second sub-transmission is in the intermediate position, the first sub- transmission is spaced apart axially from the dual clutch (as shown in Figure 1), and/or in that the electric-motor- side input shaft is a solid shaft (IS1), which is arranged coaxially within the second input shaft, which is formed as a hollow shaft (IS2).
As to claim 23, wherein the electric-motor-side shifting element is arranged in axial alignment between the electric-motor-side wheel plane external to the transmission in the axial direction and the intermediate gear of the electric motor, and/or in that all wheel planes are arranged axially behind one another in the dual clutch transmission (as shown in Figure 1), and in that the dual clutch is arranged at an axially external transmission end and the electric motor is arranged at the axially opposite external transmission end (as shown in Figure 1).
As to claim 24, wherein the electric motor with its electromotive shaft (IS3) is arranged coaxially with respect to the electric-motor-side input shaft (IS1) or coaxially with respect to the output shaft.
As to claim 31, wherein the electric-motor-side shifting element is arranged on the electric-motor-side input shaft, and in that the electric- motor-side shifting element can be shifted from its neutral position either into its first shifting position on both sides in the axial direction or opposite thereto into its second shifting position ([0059],[0094],[0097]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21, 23-26 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuechtner 8608615 in view of DE 102015208756 with machine translation (and IDS cited art). Note: the use of the term “or” suggest that not all limitations in the claim need be met.
doesn’t disclose the electric motor shifting element being interposed between the motor and electric motor side input shaft as recited.
DE discloses a hybrid drivetrain for a hybrid-drive vehicle, comprising: an electric motor (EM) and an internal combustion engine (VKM), the force output shaft (1a) of which alternatingly acts either on a first input shaft (as shown in Figures 2-5) or on a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor input shaft and shifting element arrangement of Fuechtner in view of DE to reduce width of drivetrain to ensure low assembly and installation cost of drivetrain.
As to claim 17, Fuechtner in view of DE discloses wherein the intermediate gear has a gear set separate from all the gear stages, particularly a planetary gear stage (VG2 as described in DE in machine translation at [0048]) and/or a spur gear stage (37/38 or 35/36 in Fuechtner).
As to claim 18, Fuechtner in view of DE discloses wherein the electric-motor-side shifting element (7 as shown in DE) is arranged on the electric-motor-side input shaft, and in that the electric- motor-side shifting element can be shifted from its neutral 
As to claim 21, Fuechtner discloses wherein the first sub-transmission (2) and the second sub-transmission (3) are arranged next to one another in the axial direction and in that, when the second sub-transmission is in the intermediate position, the first sub- transmission is spaced apart axially from the dual clutch (as shown in Figure 1), and/or in that the electric-motor- side input shaft is a solid shaft (7), which is arranged coaxially within the second input shaft, which is formed as a hollow shaft (8).
As to claim 23, Fuechtner discloses wherein the electric-motor-side shifting element is arranged in axial alignment between the electric-motor-side wheel plane external to the transmission in the axial direction and the intermediate gear of the electric motor, and/or in that all wheel planes are arranged axially behind one another in the dual clutch transmission (as shown in Figure 1), and in that the dual clutch is arranged at an axially external transmission end and the electric motor is arranged at the axially opposite external transmission end (as shown in Figure 1).
As to claim 24, Fuechtner discloses wherein the electric motor with its electromotive shaft (50) is arranged coaxially with respect to the electric-motor-side input shaft or coaxially with respect to the output shaft (as shown in Figure 7).
As to claim 25, Fuechtner in view of DE discloses wherein the intermediate gear has a planetary gear stage with a sun gear as well as a radially external ring gear and intermediately arranged planetary gears (VG2 as described in DE in machine translation at [0047], [0048], describes complete planetary set).
or is coaxially mounted on the out-put shaft (as shown in Figure 7), and/or in that a gear wheel of the intermediate gear is arranged on the electromotive shaft in a rotationally fixed manner (63, as shown in Figure 7).
As to claim 31, Fuechtner in view of DE wherein the electric-motor-side shifting element is arranged on the electric-motor-side input shaft (7 as shown in DE), and in that the electric- motor-side shifting element can be shifted from its neutral position either into its first shifting position on both sides in the axial direction or opposite thereto into its second shifting position (as shown in Figures 3-5 in DE).
As to claims 32 and 33, Fuechtner discloses wherein the first sub-transmission (2) and the second sub-transmission (3) are arranged next to one another in the axial direction and in that, when the second sub-transmission is in the intermediate position, the first sub- transmission is spaced apart axially from the dual clutch (as shown in Figure 1), and/or in that the electric-motor- side input shaft is a solid shaft (7), which is arranged coaxially within the second input shaft, which is formed as a hollow shaft (8).
Allowable Subject Matter
Claims 19, 20, 22, 27-30, 34 and 35 are objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hummel 10882387, Figures 1-4;
-Lee et al 20160167503, Figure 1;
-Also, IDS cited art Genise 20140171259 describes modifying “intermediate gear” as planetary ([0064]-[0065]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        April 10, 2021